OPINIÓN DISIDENTE DEE
JUEZ PRESIDENTE SEÑOR ' HERNANDEZ.
Se trata de exigir responsabilidad al. porteador como con-secuencia de un contrato de transporte en que los géneros no fueron entregados a sus dueños, por haber sido destrui-dos por causa de ■ incendio de los vagones del ferrocarril donde estaban.
El incendio no se originó en los vagones sino en un al-macén del porteador desde el cual se comunicó a aquellos. No fué el incendio un accidente del transporte sino del in-cendio del almacén y por tanto la responsabilidad del por-teador no es principal sino accesoria de la responsabilidad que pudiera ser exigible al responsable del incendio del al-*225maeén por eul])a o negligencia. Esa responsabilidad no se regula por los preceptos del Código de Comercio ni de la Ley de Policía de Ferrocarriles y ’reglamento para su eje-cución, si es que ley y reglamentos están vigentes, sino por la Ley Común o sea por los preceptos del Código Civil apli-cables al caso. La culpa o negligencia deben probarse no por el porteador sino por los que reclaman la indemnización, como ya lo exige el precepto general de derecho sustantivo y adjetivo que imponen al demandante la obligación de pro-bar su acción.
El artículo 139 del reglamento para la ejecución de la Ley de Policía de Ferrocarriles preceptivo de que no se ten--drá por caso de fuerza mayor el incendio, si el porteador no prueba que ni fué ocasionado por la imprudencia o descuido de sus empleados ni por la insuficencia o mala condición de los medios de transporte, caso de ser aplicable, sería una excepción al precepto general anteriormente expresado, y por tanto la interpretación estricta, siendo aplicable úniea--mente cuando el incendio se originara en los vagones con-ductores de las mercancías y no cuando el incendio originado en un almacén independiente se comunicó a los vagones.
La sentencia del Tribunal Supremo de España de 7 de octubre de 1899 no es de aplicación al presente caso, puesto que ella se refiere a un incendio que tuvo su origen en un vagón de la compañía porteadora y no en otro lugar inde-pendiente.
Y es de notar que el artículo 361 del Código de Comercio' se contrae a los daños y menoscabos que experimenten los géneros durante el transporte.
Por las razones expuestas disiento de la opinión de esta Curte Suprema y opino que deben revocarse las sentencian apeladas. ■